Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Request for Continued Examination, filed 23 May 2022, and IDS, filed 25 April 2022, to the Original Application, filed 24 November 2020.

2. 	Claims 1, 3-10, and 12-19, renumbered as 1-17, respectively, are allowed.



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 23 May 2022 has been entered.



Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 25 April 2022 was filed after the mailing date of the original application on 24 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Reasons for Allowance

5. 	Claims 1, 3-10, and 12-19, renumbered as 1-17, respectively, are allowed.

6. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19, renumbered as 1, 9, and 17, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… identifying a second portion of the content different from the first portion of the content, based on the determined position on the display, wherein the second portion of the content is identified from among a plurality of different non-displayed portions of the content;
…
displaying, on an area corresponding to the determined position on the display, the summarization information along with the first portion of the content on the display;
receiving a second touch input on a portion of the summarization information while the summarization information is displayed on the display along with the first portion of the content; and
in response to the second touch input, displaying at least a part of the second portion of the content on the display…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- January (U.S. Publication 2008/0244513 A1) discloses operating a data processing system.
	- Cassidy (U.S. Publication 2020/0034433 A1) discloses identity-based display of text.
	- Bose discloses a framework for text summarization in mobile web browsers.


8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176